Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 28, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-22, 24 and 25-33 are currently pending. Claim 1, 5-7 and 11 have been amended by Applicants’ amendment filed 12-28-2020. Claims 26-33 have been added by Applicants’ amendment filed 12-28-2020. No claims have been canceled by Applicants’ amendment filed 12-28-2020.

Therefore, claims 1-22 and 24-33 are under consideration to which the following grounds of rejection are applicable.

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Garett Padilla and Tiffany Reiter on October 7, 2020, where the invention, the prior art references, the rejections of record, and potential amendments to the claims that might assist in moving prosecution forward were discussed.


Terminal Disclaimer
Applicants filing of an electronic terminal disclaimer to obviate a non-statutory double patenting rejection over US Patent No. 10030261 filed on December 28, 2020 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed July 23, 2018 is a CON of US Patent Application No. 14/111,482, filed October 11, 2013 (now US Patent No 10030261), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2012/056823, filed on April 13, 2012, which claims the benefit of United Kingdom Patent Application No. 1106254.4, filed on April 13, 2011.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 28, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
	The objection to claims 1-22, 24 and 25 is withdrawn because Applicant provided a clean copy of the claims, in the reply filed 12-28-2020.

Double Patenting
	The rejection of claims 1-22, 24 and 25 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,030,261 due to Applicant’s filing of a terminal disclaimer, in the reply filed 12-28-2020.

Please Note: additional double patenting rejections have been maintained as indicated below.


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “tissue section” to include all tissues sections such as, for example, a biopsy sample, an organ, a fixed tissue section, a pre-fragmented tissue 
section, a functional collection of cells such as tumor cells, etc.
The Examiner has interpreted the term “feature” to refer to any type of “feature” such as, for example, any position, region, portion, spot, etc. of (or on) a substrate of any kind (e.g., glass slide, polymer support, solid support, beads, particles, wells of a well plate, a channel of flow cell, coating, membrane, metal, etc.), and/or to refer to a single support of a plurality of supports of any kind (e.g., a bead, a particle, a well, a glass slide, a cartridge, etc.), wherein the plurality of capture probes are directly and/or indirectly immobilized thereon.
	The Examiner has interpreted the term “capture domain” to be any nucleotide sequence complementary to any nucleic acid to be detected, wherein the “capture domain” can be separate from and/or overlapping with the positional domain.
	The Examiner has interpreted the term “releasing the generated DNA molecule or a portion thereof” to refer to releasing part of the sequence of one or more DNA molecules (e.g., a portion of the DNA molecule itself) from one or more features on the substrate; and/or to refer to releasing a fraction of the total number of DNA molecules from one or more features on the substrate.
The Examiner has interpreted the terms “cover” or “covered” as recited in claim 1 to refer to any method of placing a tissue section on top of one or more features in any way such as, for example, placing a tissue slice in direct contact with the capture probes of the array; to fractionating or enzymatically digesting the tissue section and flowing it over the features of the array; to covering a single capture probe on the array; to wholly or partly covering beads with a tissue section; to placing the tissue section above a single capture probe on the array; to covering the outer edges of the array with a tissue section; to covering the back-side of the capture probe with a tissue section, etc.


Response to Arguments
Applicant’s arguments filed December 28, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that the Office has not provided support to indicate that the interpretation of the term “tissue section” is consistent with the ordinary meaning of the term; and that those skilled in the art would understand that the term “section” of a “tissue sample” means “a single part or piece of a tissue sample, e.g., a thin slice of tissue or cells cut from a tissue sample”, which is consistent with the description of the term in the specification (Applicant Remarks, pg. 9, last full paragraph; and pg. 10, first full paragraphs); and (b) Applicant disagrees with the Office’s interpretation of the term “capture domain” because claim 1 recites the terms “first sequence” specifies that it comprises a positional domain, and that the “second sequence” specifies that it comprises a capture domain, such that the amendments indicate that the first sequence and the second sequence refer to separate, non-overlapping portions of the capture probe (Applicant Remarks, pg. 10, third full paragraph).
Regarding (a), as noted in MPEP 2111, “[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).” Regarding Applicant’s assertion as to the meaning of the term “section” of a “tissue sample”, would be interpreted by one of skill in the art as “a single part or piece of a tissue sample, e.g., a thin slice of tissue or cells cut from a tissue sample”, the Examiner asserts that the interpretation of the term “tissue section” is consistent with the broadest Makarov et al. (Abstract; and paragraphs [0078]; and [0253]). Thus, a “tissue section” as recited in claim 1 clearly can be present as something other than a “thin slice of tissue” as asserted by Applicant. Furthermore, the instant as-filed Specification recites that the present invention relates generally to the “localization, distribution or expression of genes...in a tissue sample, for example, in an individual cell” (See; as-filed Specification, pg. 1, lines 26-28); “that [T]he organs are in themselves a mixture of differentiated cells that enable all bodily functions”, and that “cell function is dependent on the position of the cell within a particular tissue structure and the interactions that it shares within that tissue” (See; pg. 2, lines 22-26); “capturing and labelling transcripts from all of the single cells within a tissue sample e.g., a thin tissue sample slice or “section” (See; as-filed Specification, pg. 13, lines 7-8); and that “[F]ragmenting may be done before during or after preparing the tissue sample for placing on an array, e.g., preparing a tissue section” (See; pg. 66, lines 25-27), such that the Examiner’s interpretation of the claim language is consistent with the description of the term in the as-filed Specification and drawings per MPEP 2111.01(III). The Examiner suggests that Applicant amend claim 1 to recite that a tissue section is a thin slice of tissue having particular dimensions such as length, width and thickness.
Regarding (b), regarding the Examiner’s interpretation of the term “capture domain”, the Examiner has revised the interpretation of the term “capture domain”.

Double Patenting
	The provisional rejection of claims 1-22, 24 and 25 is maintained, and claims 26-33 are newly provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over: 
16/353,937, and
(ii)	Claims 106-108, 110-128 and 130 of copending US Patent Application No. 15/565,637.
The claims remain rejected for the reasons already of record

Response to Arguments
Applicant’s arguments filed December 28, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Claims 1-52 of the ‘937 application requires a step of “labeling the amplified nucleic acids” in step (c), whereas the presently claimed methods do not suggest removing the active step of “labelling the cDNA molecules generated in step (c)”, or “labeling the amplified nucleic acid molecules generated in step (c)” (Applicant Remarks, pg. 11, last partial paragraph; and pg. 14, first partial paragraph); and (b) the claims of the ‘637 application require a step of “performing a sequencing reaction to determine the spatial tag sequences at the randomly located positions on the solid support”, wherein the ‘637 application des not teach removing this active step (Applicant Remarks, pg. 12, first full paragraph).
Regarding (a) and (b), the Examiner notes that the instant claims use the term “comprising” which is open-ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding additional steps such as labeling the cDNA generated in step (c), or performing a sequencing reaction. Thus, the rejections are proper.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 1-22, 24 and 25 is maintained, and claims 26-33 are newly rejected, under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the generated DNA molecule comprises the nucleotide sequence of the positional domain” in line 19 (underline added) because it is unclear whether the “generated DNA” is extended to include a sequence that mirrors the first sequence (e.g., the positional domain), or whether the “generated DNA” referred to already comprises the first sequence (e.g., the positional domain). Moreover, it is unclear as to how there is a “free 3’ end” of the capture probe 
Claims 1 and 11 are indefinite for the recitation of the term “covers” line 13, and the term “covered” in line 31 because it is unclear as to the meaning of the terms, and/or as to the placement or extent of “covering”, such that it is unclear whether the term refers to a type of “contacting” such as placing the tissue section in direct contact with the capture probes of the array; whether the term refers to fractionating, grinding, shearing and/or enzymatically digesting the tissue section and flowing it over the features of the array; whether the term refers to covering a single array feature on the array (e.g., covering a single probe, an unmodified feature, or covers the entire substrate); whether the term refers to placement of the array with respect to the substrate such as placing the tissue section on a coverslip, then contacting the array, placing the tissue section above the array, covering the plurality of probes with the tissue section, or covering the outer edges of the array with the tissue section; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “releasing the generated cDNA molecules, or a portion thereof, or a second strand complementary to the generated cDNA molecule, or a portion thereof, from the feature on the array” in lines 22-24 because it is unclear whether the portion of the released cDNA always comprises the positional domain of the released cDNA molecule because instant claim 1 and Applicant’s remarks suggests that the released cDNA molecule may not comprise the positional domain at all (See; Applicant’s Remarks at pg. 11, first full paragraph). Thus, it is unclear as to how identifying a positional domain that remains attached to the substrate will allow for the identification of the original position of the released DNA molecule at a distinct position on the array where the tissue section covered the array and, thus, the metes and bounds of the claim cannot be determined.
Claim 32 is indefinite for the recitation of the term “amplification domain” in line 2 because it is unclear as to what is meant by or encompassed by the term “amplification domain”, and whether the term refers to a specific sequence, a primer binding sequence, to any sequence that can be amplified, or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
.

Claim Rejections - 35 USC § 102
The rejection of claims 1-22, 24 and 25 is maintained, and claims 26-33 are newly rejected, under 35 U.S.C. 102(b) as being anticipated by Chee et al. (International Patent Application WO03002979, published January 9, 2003).
Regarding claims 1, 3-7, 9-12, 16, 18, 22, 24, 25, 32 and 33, Chee et al. teach compositions and methods for multiplex decoding of microspheres array sensors (interpreted as an array; and a plurality of features, claim 1b) (abstract). Chee et al. teach forming a surface comprising individual sites on a substrate and distributing microspheres (interpreted as beads) on the surface such that the individual sites comprise microspheres, wherein the microspheres comprise at lease a first and a second subpopulation each comprising a bioactive agent (interpreted as a capture probe with a capture domain) and an identifier binding ligand (interpreted as a positional domain) that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated, wherein Figure 12 illustrates a zip code sequence, an encoding region of a DNA strand present on the bead, a constant region comprising a complement to the constant region in the 5’ to 3’ direction (corresponding to providing an array; capture probe; capture domain; positional domain; plurality of features; DNA; and probes immobilized on beads, claims 1a, 1b, 7, 25 and 32) (pg. 4, last full paragraph; pg. 6, last full paragraph; and Figure 12). Chee et al. teach a coding/decoding systems to identify a bioactive agent at each location in an array, comprising; (a) the use of a decoding binding ligands (DBLs), generally directly labeled, that binds to either the bioactive agent or to identifier binding ligands (IBLs) attached to beads (interpreted as immobilized); (b) positional decoding, for example, either by targeting the placement of beads (e.g., by using photoactivatable or photocleavable moieties to allow the selective addition of beads to particular locations), or by using sub-bundles or selective loading of the sites; (c) selective decoding, wherein only those beads that bind to a target are decoded; or (d) combinations of any of these, wherein the decoding binding ligands will either bind to a distinct identifier binding ligand partner that is placed on the bead, or to the bioactive agent itself, such as when the beads comprise single-stranded nucleic acids as the bioactive agents (corresponding to an array; spatial  IBL and the bioactive agent can be the same moiety (corresponding to a capture domain, and a positional domain, claim 1a) (pg. 21, last full paragraph, line 1). Chee et al. teach that bioactive agents are naturally occurring proteins or fragments of naturally occurring proteins; that they can be obtained from a variety of sources including libraries of synthetic or natural compound, such that in a preferred embodiment, bioactive agents are random peptides from about 5 to about 30 amino acids and, preferably, 7 to 15 amino acids, including libraries of synthetic or natural compound (interpreted as a random hexamer), such that in a preferred embodiment, bioactive agents are libraries of nucleic acids including DNA and RNA (corresponding to fragmenting DNA; hybridizing DNA; comprises a binding domain; fragmenting before contacting with the array; and random hexamer, claims 1c, 10-12 and 16) (pg. 13, last partial paragraph, lines 1-2; pg. 14, second full paragraph; pg. 14, third full paragraph, lines 1-4; and pg. 16, second full paragraph, lines 1-2). Chee et al. teach that nucleic acids can be single stranded or double stranded, wherein the nucleic acid can be DNA, both genomic and cDNA, RNA or a hybrid (corresponding to genomic DNA; and partially double stranded, claims 9 and 17) (pg. 16, first partial paragraph, lines 8-10).  Chee et al. teach that the compositions are used to probe a sample solution for the presence or absence of a target analyte, including the quantification of the amount of target analyte present, wherein suitable target analytes include biomolecules (e.g., nucleic acids) and whole cells (e.g., prokaryotic cells and eukaryotic cells) including mammalian tumor cells (corresponding to a tissue section; cell suspension; and nucleic acid, claim 1b) (pg. 58, fourth full paragraph). Chee et al. teach that the substrate comprising the surface with the discrete sites is immersed into a solution comprising the particles (beads, cells, etc.) (corresponding to a tissue sample comprising cells; and particular feature, claim 1c) (pg. 25, first full paragraph, lines 1-2). Chee et al. teach that the probes of the invention are designed to be complementary to a target sequence, such that hybridization of the target and the probes occurs, wherein the term “target sequence” means a nucleic acid sequence on a single strand of nucleic acid including genomic DNA, cDNA, RNA including mRNA, wherein a cDNA array can be used for mapping, for example, from tumors or other tissues by hybridizing genomic DNA (corresponding to tissues; magnetic beads comprising the target analytes can be used to “pull out” those beads that will bind to the targets, followed by subsequent release of the magnetic beads such as via temperature elevation (interpreted as denaturation) and addition to an array, wherein beads can be either selectively tagged or released from the array such as through the use of a photocleavable linker (corresponding to release of a portion of DNA molecules; denaturation; cleaving a cleavage domain; and chemical linker, claims 1f, 3, 6, 7 and 24) (pg. 24, first full paragraph, lines 10-13; and pg. 26, fifth full paragraph, lines 7-9). Chee et al. teach that nucleic acids are easily labeled with fluorochromes, for example, during PCR amplification as is known in the art (interpreted as an amplification domain); and that individual cDNA clones are amplified such as by PCR from cDNA libraries propagated in a host-vector system, such that each amplified DNA is attached to a population of beads; and (corresponding to amplifying the nucleic acid molecules; and comprising an amplification domain, claims 4-6 and 33) (pg. 61, first partial paragraph, lines 2-3; and pg. 65, first full paragraph, lines 2-4). Chee et al. teach a usable portion of the bioactive agent (e.g., nucleic acid sequence), such that “useable” portion is meant the adapter sequence or target sequence, wherein the bioactive agent also is synthesized with a primer region to facilitate sequencing or primer extension analysis of the encoding sequence as shown in Figure 12; and decoding by sequencing (corresponding to captured DNA as an extension or ligation template; sequencing released DNA molecules, and identifying the nucleotide sequence of the positional domain, claims 1d, 1f and 18) (pg. 30, second full paragraph, lines1-5; pg. 30, last full paragraph, line 1; and Figure 12). Chee et al. teach that a DNA polymerase is used to extend a primer using fluorescently labeled ddNTPs, wherein the capture probe can be extended (interpreted as generating DNA; and extending, claims 1d) (pg. 62, first full paragraph, lines 2-3). Chee et al. teach that the cDNA arrays made for RNA expression profiling, wherein cDNA clones are amplified, and each amplified DNA is attached to a population of beads (interpreted as a plurality of capture probes, and a plurality of features) that are mixed together to create a collection of beads representing a cDNA library, wherein cDNA can also be used for mapping such as to map deletions/insertions or copy number changes in the genome, for example, from tumors or other tissue samples (interpreted as a tissue section) by hybridizing genomic DNA (interpreted as generating a DNA molecule; a sequence complementary to the positional domain; and identifying a nucleotide sequence; and tissue section, claim 1d) (pg. 65, first and second full paragraphs). Chee et al. teach a selective decoding system, such that decoding refers to identifying the location of one or more of the bioactive agents (i.e., each subpopulation of beads), on the substrate surface, wherein beads at either the positive or negative signal locations can be selectively tagged or released from the array such as through the use of photocleavable linkers, and subsequently sorted or enriched, and the positive beads analyzed in situ; as well as, decoding by sequencing, wherein a primer complementary to a portion of the ssDNA on the bead is extended by single base polymerase extension using polymerase extension dye-labeled chain terminating nucleotides (interpreted as generating a DNA molecule, extending, enzymatically, releasing, and identifying, claim 1d, 1e and 1f) (pg. 6, last full paragraph; pg. 26, fifth and sixth full paragraphs; pg. 30, second full paragraph, lines 6-7; and Figure 12).
Regarding claims 2 and 17, Chee et al. teach that 16 different beads are labeled by attaching 16 different unique oligos (IBLs) to each of the 16 batches of beads and pooling the bead batches together; and that along with the beads, 16 oligos (DBLs) that are complementary to these IBLs are synthesized (corresponding to generating a complementary strand of DNA molecules; and probes partially double stranded) (pg. 69, first full paragraph, lines 1-4).
Regarding claim 8, Chee et al. teach that the IBL is a protein particularly an enzyme, that is conjugated to a bead, wherein Figure 13 shows that an encoding sequence is 5’ and 3’ to the zip code (pg. 7, first full paragraph, lines 1-2; pg. 20, last full paragraph, line 2; and Figure 13).
Regarding claims 13-15, Chee et al. teach that the linker comprises a polynucleotide linker such as poly T, poly A, poly G or poly C, or combinations (corresponding to a homo-polymeric sequence; poly-A; and poly-T, claims 13-15) (pg. 44, fifth full paragraph).
Regarding claim 19, Chee et al. teach that the acquisition system (CCD) starts taking images every few seconds; and that fluorescence is easily imaged and quantified using standard optical hardware and software; and that acquisition of only 4 color images is sufficient to obtain information on 73 different coding hues (corresponding to correlating the sequence analysis to an image) (pg. 33, first full paragraph; pg. 41, last full paragraph; and pg. 42, last full paragraph).
claims 20 and 21, Chee et al. teach that Figure 13 depicts construction of probes containing encoding sequences, zipcodes and a gene-specific sequence (corresponding to determining which genes are present at a particular distinct location; and comprising a sequence associated with a particular gene with sequences of a positional domain) (pg. 7, first full paragraph, lines 1-2; and Figure 13).
Regarding claims 24-28, Chee et al. teach 100,000 beads per reaction (interpreted as at least 100,000 features, claims 24-28) (pg. 40, third full paragraph).
Regarding claims 29-31, Chee et al. teach that the terms microspheres, beads or particles mean small discrete particles (interpreted as features), wherein the composition of the beads will vary, such that suitable beads include those used in peptide, nucleic acid and organic moiety synthesis including, but not limited to, plastics, ceramics, glass, polystyrene, acrylic polymers, paramagnetic materials, carbon graphite, latex, and cross-about linked dextrans such as Sepharose, nylon, and Teflon, wherein bead sizes range from nanometers to 200 microns (interpreted as encompassing areas from less than 1 mm2 to 15 microns2, claims 29-31) (pg. 12, last full paragraph; and pg. 13, first partial paragraph).
Chee et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
	Applicant’s arguments filed December 28, 2020 have been fully considered but they are not persuasive.  Applicant’s remarks regarding Chee et al. are summarized below.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1-22, 24 and 25 is maintained, and claims 26-33 are newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Chee et al. (International Patent Application WO03002979, published January 9, 2003).
Regarding claims 1, 3-7, 9-12, 16, 18, 22, 24, 25, 32 and 33, Chee et al. teach compositions and methods for multiplex decoding of microspheres array sensors (interpreted as an array; and a plurality of features, claim 1b) (abstract). Chee et al. teach forming a surface comprising individual sites on a substrate and distributing microspheres (interpreted as beads) on the surface such that the individual sites comprise microspheres, wherein the microspheres comprise at lease a first and a second subpopulation each comprising a bioactive agent (interpreted as a capture probe with a capture domain) and an identifier binding ligand (interpreted as a positional domain) that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated, wherein Figure 12 illustrates a zip code sequence, an encoding region of a DNA strand present on the bead, a constant region comprising a complement to the constant region in the 5’ to 3’ direction (corresponding to providing an array; capture probe; capture domain; positional domain; plurality of features; DNA; and probes immobilized on beads, claims 1a, 1b, 7, 25 and 32) (pg. 4, last full paragraph; pg. 6, last full paragraph; and Figure 12). Chee et al. teach a coding/decoding systems to identify a bioactive agent at each location in an array, comprising; (a) the use of a decoding binding ligands (DBLs), generally directly labeled, that binds to either the bioactive agent or to identifier binding ligands (IBLs) attached to beads (interpreted as immobilized); (b) positional decoding, for example, either by targeting the placement of beads (e.g., by using photoactivatable or photocleavable moieties to allow the selective addition of beads to particular locations), or by using sub-bundles or selective loading of the sites; (c) selective decoding, wherein only those beads that bind to a target are decoded; or (d) combinations of any of these, wherein the decoding binding ligands will either bind to a distinct identifier binding ligand partner that is placed on the bead, or to the bioactive agent itself, such as when the beads comprise single-stranded nucleic acids as the bioactive agents (corresponding to an array; spatial detection; determining a position; correlating the positional domain unique to the feature on the array; and immobilized onto a bead, claims 1a and 22) (pg. 8, first partial paragraph; and pg. 8, second full paragraph). Chee et al. teach that the IBL and the bioactive agent can be the same moiety (corresponding to a capture domain, and a positional domain, claim 1a) (pg. 21, last full paragraph, line 1). Chee et al. teach that bioactive agents are naturally occurring proteins or fragments of naturally occurring proteins; that they can be obtained from a variety of sources including libraries of synthetic or natural compound, such that in a preferred embodiment, bioactive agents are random peptides from about 5 to about 30 amino acids and, preferably, 7 to 15 amino acids, including libraries of synthetic or natural compound (interpreted as a random hexamer), such that in a preferred embodiment, bioactive agents are libraries of nucleic acids including DNA and RNA (corresponding to fragmenting DNA; hybridizing DNA; comprises a binding domain; fragmenting before contacting with the array; and random hexamer, claims 1c, 10-12 and 16) (pg. 13, last partial paragraph, lines 1-2; pg. 14, second full paragraph; pg. 14, third full paragraph, lines 1-4; and pg. 16, second full paragraph, lines 1-2). Chee et al. teach that nucleic acids can be single stranded or double stranded, wherein the nucleic acid can be DNA, both genomic and cDNA, RNA or a hybrid (corresponding to genomic DNA; and partially double stranded, claims 9 and 17) (pg. 16, first partial paragraph, lines 8-10).  Chee et al. teach that the compositions are used to probe a sample solution for the presence or absence of a target analyte, including the quantification of the amount of target analyte present, wherein suitable target analytes include biomolecules (e.g., nucleic acids) and whole cells (e.g., prokaryotic cells and eukaryotic cells) including mammalian tumor cells (corresponding to a tissue section; cell suspension; and nucleic acid, claim 1b) (pg. 58, fourth full paragraph). Chee et al. teach that the substrate comprising the surface with the discrete sites is immersed into a solution comprising the particles (beads, cells, etc.) (corresponding to a tissue sample comprising cells; and particular feature, claim 1c) (pg. 25, first full paragraph, lines 1-2). Chee et al. teach that the probes of the invention are designed to be complementary to a target sequence, such that hybridization of the target and the probes occurs, wherein the term “target sequence” means a nucleic acid sequence on a single strand of nucleic acid including genomic DNA, cDNA, RNA including mRNA, wherein a cDNA array can be used for mapping, for example, from tumors or other tissues by hybridizing genomic DNA (corresponding to tissues; hybridizing the DNA; complementary to capture sequence; and identifying nucleotide sequences, claims 1c, 1f and 18) (pg. 17, last partial paragraph, lines 1-3). Chee et al. teach that two bead systems can be used, for example, magnetic beads comprising the target analytes can be used to “pull out” those beads that will bind to the targets, followed by subsequent release of the magnetic beads such as via temperature elevation (interpreted as denaturation) and addition to an array, wherein beads can be either selectively tagged or released from the array such as through the use of a photocleavable linker (corresponding to release of a portion of DNA molecules; denaturation; cleaving a cleavage domain; and chemical linker, claims 1f, 3, 6, 7 and 24) (pg. 24, first full paragraph, lines 10-13; and pg. 26, fifth full paragraph, lines 7-9). Chee et al. teach that nucleic acids are easily labeled with fluorochromes, for PCR amplification as is known in the art (interpreted as an amplification domain); and that individual cDNA clones are amplified such as by PCR from cDNA libraries propagated in a host-vector system, such that each amplified DNA is attached to a population of beads; and (corresponding to amplifying the nucleic acid molecules; and comprising an amplification domain, claims 4-6 and 33) (pg. 61, first partial paragraph, lines 2-3; and pg. 65, first full paragraph, lines 2-4). Chee et al. teach a usable portion of the bioactive agent (e.g., nucleic acid sequence), such that “useable” portion is meant the adapter sequence or target sequence, wherein the bioactive agent also is synthesized with a primer region to facilitate sequencing or primer extension analysis of the encoding sequence as shown in Figure 12; and decoding by sequencing (corresponding to captured DNA as an extension or ligation template; sequencing released DNA molecules, and identifying the nucleotide sequence of the positional domain, claims 1d, 1f and 18) (pg. 30, second full paragraph, lines1-5; pg. 30, last full paragraph, line 1; and Figure 12). Chee et al. teach that a DNA polymerase is used to extend a primer using fluorescently labeled ddNTPs, wherein the capture probe can be extended (interpreted as generating DNA; and extending, claims 1d) (pg. 62, first full paragraph, lines 2-3). Chee et al. teach that the cDNA arrays made for RNA expression profiling, wherein cDNA clones are amplified, and each amplified DNA is attached to a population of beads (interpreted as a plurality of capture probes, and a plurality of features) that are mixed together to create a collection of beads representing a cDNA library, wherein cDNA can also be used for mapping such as to map deletions/insertions or copy number changes in the genome, for example, from tumors or other tissue samples (interpreted as a tissue section) by hybridizing genomic DNA (interpreted as generating a DNA molecule; a sequence complementary to the positional domain; and identifying a nucleotide sequence; and tissue section, claim 1d) (pg. 65, first and second full paragraphs). Chee et al. teach a selective decoding system, such that decoding refers to identifying the location of one or more of the bioactive agents (i.e., each subpopulation of beads), on the substrate surface, wherein beads at either the positive or negative signal locations can be selectively tagged or released from the array such as through the use of photocleavable linkers, and subsequently sorted or enriched, and the positive beads analyzed in situ; as well as, decoding by sequencing, wherein a primer complementary to a portion of the ssDNA on the bead is extended by single base polymerase extension using polymerase extension dye-labeled chain terminating 
Regarding claims 2 and 17, Chee et al. teach that 16 different beads are labeled by attaching 16 different unique oligos (IBLs) to each of the 16 batches of beads and pooling the bead batches together; and that along with the beads, 16 oligos (DBLs) that are complementary to these IBLs are synthesized (corresponding to generating a complementary strand of DNA molecules; and probes partially double stranded) (pg. 69, first full paragraph, lines 1-4).
Regarding claim 8, Chee et al. teach that the IBL is a protein particularly an enzyme, that is conjugated to a bead, wherein Figure 13 shows that an encoding sequence is 5’ and 3’ to the zip code (pg. 7, first full paragraph, lines 1-2; pg. 20, last full paragraph, line 2; and Figure 13).
Regarding claims 13-15, Chee et al. teach that the linker comprises a polynucleotide linker such as poly T, poly A, poly G or poly C, or combinations (corresponding to a homo-polymeric sequence; poly-A; and poly-T, claims 13-15) (pg. 44, fifth full paragraph).
Regarding claim 19, Chee et al. teach that the acquisition system (CCD) starts taking images every few seconds; and that fluorescence is easily imaged and quantified using standard optical hardware and software; and that acquisition of only 4 color images is sufficient to obtain information on 73 different coding hues (corresponding to correlating the sequence analysis to an image) (pg. 33, first full paragraph; pg. 41, last full paragraph; and pg. 42, last full paragraph).
Regarding claims 20 and 21, Chee et al. teach that Figure 13 depicts construction of probes containing encoding sequences, zipcodes and a gene-specific sequence (corresponding to determining which genes are present at a particular distinct location; and comprising a sequence associated with a particular gene with sequences of a positional domain) (pg. 7, first full paragraph, lines 1-2; and Figure 13).
Regarding claims 24-28, Chee et al. teach 100,000 beads per reaction (interpreted as at least 100,000 features, claims 24-28) (pg. 40, third full paragraph).
Regarding claims 29-31, Chee et al. teach that the terms microspheres, beads or particles mean small discrete particles (interpreted as features), wherein the composition of the beads will vary, suitable beads include those used in peptide, nucleic acid and organic moiety synthesis including, but not limited to, plastics, ceramics, glass, polystyrene, acrylic polymers, paramagnetic materials, carbon graphite, latex, and cross-about linked dextrans such as Sepharose, nylon, and Teflon, wherein bead sizes range from nanometers to 200 microns (interpreted as encompassing areas from less than 1 mm2 to 15 microns2, claims 29-31) (pg. 12, last full paragraph; and pg. 13, first partial paragraph).
Chee et al. do not specifically exemplify that the capture domain comprises a random hexamer (instant claim 16).
Although Chee et al. do not specifically exemplify that the capture domain comprises a random hexamer, Chee et al. do teach that capture probes are designed to be complementary to a target sequence such that hybridization of the target and the probe of the invention occurs; and that bioactive agents can be random peptides from about 5 to about 30 amino acids and, preferably, 7 to 15 amino acids, such that one of ordinary skill in the art at the time the invention was made would clearly recognize that a capture domain that captures a complementary random peptide of 7 to 15 amino acids does, therefore, comprise a random hexamer.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of using a coding/decoding system as exemplified by Chee et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of multiplex decoding of array sensors as disclosed by Chee et al. to include probe sequences bound to beads as taught by Chee et al. with a reasonable expectation of success in identifying the locations of sub-populations of 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
	Applicant’s arguments filed December 28, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Chee et al. fails to teach identifying a location of DNA at a specific location in a tissue section (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph); and (b) Chee do not teach the use of a tissue section (Applicant Remarks, pg. 14, first full paragraph).
Regarding (a), the Examiner directs Applicant’s attention to section (b) below regarding the term “tissue section”. As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby’ clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Thus, the Examiner has interpreted the term “thereby locally detecting the DNA in the tissue section” as recited in claim 1 to be a “thereby clause” that is not given weight because it simply expresses the intended result of a process step positively recited. As an initial matter, it is noted that instant claim 1 does not recite “identifying a location of DNA at a at the distinct position of the feature on the array where the tissue section covered the feature” (underline added) (See; claim 1, lines 25-31). Thus, for example, the location of the distinct feature on the array to which DNA is bound can be identified after the digested tissue section is flowed over the array. Chee et al. teach an array including beads having a distinct identifier and a binding ligand, wherein the beads comprise single-stranded nucleic acids as the bioactive agent, such that nucleic acids can be gDNA, cDNA, RNA, or a hybrid; that the array is decoded in order to identify the location of one or more of the bioactive agents on the substrate surface; that a correlation of the location of an individual site on the array with the bead or candidate agent at that particular site can be made (interpreted as at the distinct position of the feature on the array where the tissue section was covered); and decoding by sequencing (interpreted as identifying the nucleotide sequence of the positional domain). Thus, based on the broadest reasonable interpretation of the claims, Chee et al. teach all of the limitations of the claims.
Regarding (b), based on the broadest reasonable interpretation of the claim language the Examiner has interpreted the term “tissue section” to include all tissues sections such as, for example, a biopsy sample, an organ, a fixed tissue section, a pre-fragmented tissue section, a functional collection of cells such as tumor cells, etc. Regarding Applicant’s assertion that Chee does not teach a “tissue section”, the Examiner disagrees. As previously noted, the term “tissue section” is not defined in the instant claims, or in the instant Specification, although there are a few examples of tissue sections are provided in the instant as-filed Specification such as, for example, a FFPE tissue section; formalin fixed paraffinized mouse brain tissues sections, and genomic DNA in a tissue section that is pre-fragmented due to the fixation treatment (See, instant published Specification, paragraphs [0384]; [0397]; and [0445]). Moreover, instant dependent claim 11 recites that “the step of fragmenting the DNA is carried out before or after the tissue section covers the feature of the array”, such that methods for DNA fragmentation clearly include mechanical fragmentation (e.g., grinding, sonication, hydrodynamic shearing, etc.), thermal fragmentation, chemical fragmentation, and/or enzymatic fragmentation or digestion of any “tissue section” sample as evidenced by Makarov et al. (Abstract; and paragraphs [0078]; and [0253]). Chee et al. teach the detection of target analytes in tumors or other tissue samples; whole cells such as pathogenic bacteria, as well as, mammalian tumor cells; and cellular extracts containing proteins, or random directed digests of proteinaceous cellular extracts (interpreted as encompassing a tissue section). Thus, Chee et al. teach all of the limitations of the claims including a tissue section.



(2)	The rejection of claims 1-22, 24 and 25 is maintained, and claims 26-33 are newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Muraca (International Patent Application WO0224952A1, published March 28, 2002) in view of Chee et al. (International Patent Application WO03002979, published January 9, 2003) as evidenced by Agrawal et al. (US Patent Application Publication No. 20070128656, published June 7, 2007).
Regarding claims 1 (in part), 2-7, 12-14, 16, 19, 21, 25 and 32, Muraca teaches a side-by-side comparison of the biological characteristics of a test tissue with the biological characteristics of multiple control tissue samples (pg. 2, lines 1-3). Muraca teaches a method of evaluating a test tissue sample, comprising; providing a profile array substrate, placing a test tissue sample at the first location, reacting the test tissue and the microarray with a molecular probe and comparing the reactivity of the test tissue with tissue samples in the microarray (interpreted as a tissue sample comprising cells), where the expression of the gene is the expression of an RNA molecule and/or protein molecule, such that the molecular probe is a nucleic acid molecule including a DNA molecule, or an RNA molecule (corresponding to an array; plurality of features; DNA; contacting the array with a tissue sample oriented in relations to the array to correlate with a distinct position of the capture probe; capture probe; capture domain; positional domain; hybridizes; and deoxyribonucleotides, claims 1a, 1b, 7, 12 and 32) (pg. 5, lines 9-15 and 19-22). Muraca teaches that the microarray comprises at least sublocations representing differing doses of the expression product of a selected gene or biomolecule such as DNA, mRNA, protein, or a modified or processed form thereof (corresponding to DNA) (pg. 29, lines 19-21). Muraca teaches that the sequence of a gene known to be associated with a disease is used to generate a probe or primer; and that the profile array substrate communicates with a detector which displays an image of the test tissue sample, wherein information relating to the reactivity of tissue samples in the microarray is compared to information relating to the source of the tissues (corresponding to generating nucleic acid; determining positional domain; correlating a sequence analysis information with an image of the tissue sample; determining if a particular gene is present, claims 19 and 21) (pg. 36, lines 12-13; pg. 42, lines 23-25 and pg. 58, claim 57). Muraca teaches that probes for in situ hybridization can be DNA or RNA oligonucleotides; and that test probes can include nucleic acids and nucleic acid arrays such as oligonucleotide arrays and cDNA arrays, peptide arrays, and tissue microarrays (corresponding to hybridizing DNA; and generating cDNA, claims 1c and 2) (pg. 45, lines 9-10; and pg. 47, 19-22). Muraca teaches that nucleic acid probes are detectably labeled prior to hybridization with a tissue sample, wherein a detectable label that binds to the hybridization product can be used, and wherein labels for nucleic acids can be detectable by spectroscopic, photochemical, biochemical, immunological, or chemical means, including magnetic labels such as Dynabeads (corresponding to particular feature; immobilized on the features; and bead array, claims 1c and 25) (pg. 42, lines 28-33; and pg. 43, lines 3-4). Muraca teaches that the role of the diagnostic molecules are evaluated by comparing the expression of the molecules in different sub-locations on the microarray with information in a database relating to the type of tissue, its developmental state, and/or traits of the individual from which the tissue is obtained (pg. 48, lines 19-22). Muraca teaches that labels can be coupled to nucleic acid probes in a variety of means known to those of skill in the art including using nick translation or random primer extension (corresponding to generating DNA by extending capture probes; and random hexamer, claims 1d and 16) (pg. 43, lines 12-14), wherein it is known that fluorescent label incorporations is achieved by use of labeled random primers including random hexamers as evidenced by Agrawal et al. (Abstract). Muraca teaches that the test sample and the microarray are contacted with a molecular probe reactive with a biomolecule and the reactivity of the molecular probe is measured to provide an indicia of the presence, absence or form of the biomolecule, wherein reactivity can be any of binding, cleavage, processing, and/or labeling, and the reactivity of the molecular probe with the test tissue is compared with reactivity of the molecular probe with the different sublocations on the microarray (corresponding to releasing part of the DNA detection of the reaction of the molecular probe with a tissue sample identifies the expression of a gene (corresponding to identifying nucleotide sequences of the positional domain; and particular gene present, claims 1f and 21) (pg. 5, lines 12-13). Muraca teaches that sequence or subsequences of tissues within a microarray can be amplified by a variety of DNA amplification techniques including PCR and ligase chain reaction prior to detection using a probe; and that one or more amplification steps is performed to amplify nucleic acids in tissue samples on the profile array substrate (corresponding to extending enzymatically; amplification; amplifying DNA and positional domains; amplifying functions as releasing, claims 1, 4- 6) (pg. 43, lines 17-22; and pg. 59, claim 78, lines 29-30). Muraca teaches that the probe/non-specific competitor mixture is denatured by heating, and added to a hybridization buffer comprising poly(A) (releasing by denaturation; a homopolymer; comprises a cleavage domain; and poly A, claims 3, 7, 13 and 14) (pg. 45, lines 15-18). Muraca teaches that optical information from tissue samples on the microarray is displayed as an image of tissues on the interface of the display of a user device included in the tissue information system (interpreted as an image, claim 19) (pg. 47, lines 14-16). Muraca teaches that one or more amplification steps is performed to amplify nucleic acids in tissues samples on the profile array substrate (interpreted as comprising an amplification domain 5’ to the positional domain, claim 33) (pg. 59, claim 78).
Regarding claim 9, Muraca teaches that ISH and FISH are techniques that can avail themselves to paraffin-embedded sectioned tissue, wherein both techniques are genomic based, such that RNA and DNA probes will hybridize, or specifically bind to their complement base sequence (corresponding to genomic DNA, claim 9) (pg. 43, lines 24-27).
Regarding claims 10 and 11, Muraca teaches that antibodies can be fragmented using conventional techniques and the fragments or portions screened for specific binding in the same manner as whole antibodies (corresponding to fragmenting; and before contacting with the array) (pg. 10, lines 30-33).
Regarding claims 20 and 22, Muraca teaches that the profile array substrate comprises a microarray comprising sublocations representing different doses of at least one expression product of selected gene (corresponding to determining where a particular gene is located, claim 20) (pg. 2, lines 25-27).
Regarding claim 23, Muraca teaches that the sublocations of the microarray comprise samples including frozen tissue and cells from a bodily fluid (corresponding to a tissue section or cell suspension) (pg. 2, lines 4-8).
Regarding claims 26-31, Muraca teaches multiple tissue specimens together on a single slide including 24 to over 240 individual tissue specimens (interpreted as comprising 100,000 features); that the second location is of sufficient size to accommodate a first location comprising an at least 2 mm tissue, an at least 6 mm tissue, and at least a 20 mm test tissue; and that low density arrays comprise over 45-60, but less than 200 sublocations per slide, while high density arrays comprise over 200 tissue samples (interpreted as encompassing at least 100,000 features; and encompassing areas of less than 1 millimeter2 to 15 micrometers2, claims 26-31) (pg. 1, lines 9-11 and 16-18; pg. 20, lines 11-13; and pg. 51, lines 3-7).
Muraca does not specifically exemplify extending a free 3’ end (instant claim 1, in part); that the cleavage domain is recognized by an enzyme (instant claims 8); or poly-T sequence (instant claim 15); or that capture probes are partially double stranded (instant claim 17); or sequencing released DNA molecules (instant claim 18).
Regarding claims 1 (in part), 17 and 18, Chee et al. teach a coding/decoding systems to identify a bioactive agent at each location in an array, comprising; (a) the use of a decoding binding ligands (DBLs), generally directly labeled, that binds to either the bioactive agent or to identifier binding ligands (IBLs) attached to beads (interpreted as immobilized); (b) positional decoding, for example, either by targeting the placement of beads (e.g., by using photoactivatable or photocleavable moieties to allow the selective addition of beads to particular locations), or by using sub-bundles or selective loading of the sites; (c) selective decoding, wherein only those beads that bind to a target are decoded; or (d) combinations of any of these, wherein the decoding binding ligands will either bind to a distinct identifier binding ligand partner that is placed on the bead, or to the bioactive agent itself, such as when the beads comprise single-stranded nucleic acids as the bioactive agents (corresponding to an array; spatial detection; determining a position; correlating the positional domain to bioactive agents can be obtained from a variety of sources including libraries of synthetic or natural compound, such that in a preferred embodiment, bioactive agents are random peptides from about 5 to about 30 amino acids (corresponding to random hexamer, claim 16) (pg. 13, last partial paragraph, lines 1-2; and pg. 14, third full paragraph, lines 1-4). Chee et al. teach that 16 different beads are labeled by attaching 16 different unique oligos (IBLs) to each of the 16 batches of beads and pooling the bead batches together; and that along with the beads, 16 oligos (DBLs) that are complementary to these IBLs are synthesized (corresponding to generating a complementary strand of DNA molecules; and probes partially double stranded, claim 17) (pg. 69, first full paragraph, lines 1-4). Chee et al. teach a usable portion of the bioactive agent (e.g., nucleic acid sequence), such that “useable” portion is meant the adapter sequence or target sequence, wherein the bioactive agent also is synthesized with a primer region to facilitate sequencing or primer extension analysis of the encoding sequence as shown in Figure 12; and decoding by sequencing (corresponding to sequencing all or a portion of the generated nucleic acid, claim 18) (pg. 30, second full paragraph, lines1-5; pg. 30, last full paragraph, line 1; and Figure 12). Chee et al. teach that a DNA polymerase is used to extend a primer using fluorescently labeled ddNTPs, wherein the capture probe can be extended, wherein the probe must either be synthesized 5’-3’ on the bead or attached at the 5’, to provide a free 3’ end for polymerase extension (interpreted as generating DNA; free 3’ end; and extending, claims 1d) (pg. 62, first full paragraph). Chee et al. teach that the cDNA arrays made for RNA expression profiling, wherein cDNA clones are amplified, and each amplified DNA is attached to a population of beads (interpreted as a plurality of capture probes, and a plurality of features) that are mixed together to create a collection of beads representing a cDNA library, wherein cDNA can also be used for mapping such as to map deletions/insertions or copy number changes in the genome, for example, from tumors or other tissue samples (interpreted as a tissue section) by hybridizing genomic DNA (interpreted as generating a DNA molecule; a sequence complementary to the positional domain; and identifying a nucleotide sequence; and tissue section, claim 1d) (pg. 65, first and second full paragraphs). Chee et al. teach a selective decoding system, such that decoding refers to identifying the location of one or more of the bioactive agents (i.e., each subpopulation of beads), on the substrate surface, wherein beads at either the positive or negative signal locations can be selectively tagged or released from the array such as through the use of photocleavable linkers, and subsequently sorted or enriched, and the positive beads analyzed in situ; as well as, decoding by sequencing, wherein a primer complementary to a portion of the ssDNA on the bead is extended by single base polymerase extension using polymerase extension dye-labeled chain terminating nucleotides (interpreted as generating a DNA molecule, extending, extension template; enzymatically, releasing, and identifying, claim 1d, 1e and 1f) (pg. 6, last full paragraph; pg. 26, fifth and sixth full paragraphs; pg. 30, second full paragraph, lines 6-7; and Figure 12).
Regarding claim 8, Chee et al. teach that the IBL is a protein particularly an enzyme, that is conjugated to a bead, wherein Figure 13 shows that an encoding sequence is 5’ and 3’ to the zip code (interpreted as a cleavage enzyme, claim 8) (pg. 7, first full paragraph, lines 1-2; pg. 20, last full paragraph, line 2; and Figure 13). 
Regarding claim 15, Chee et al. teach that the linker comprises a polynucleotide linker such as poly T, poly A, poly G or poly C, or combinations (corresponding to a homo-polymeric sequence; poly-A; and poly-T, claim 15) (pg. 44, fifth full paragraph).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of distributing bioactive agents attached to beads randomly onto a substrate as exemplified by Chee et al., it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the molecular probes in method of creating a profile array substrate to enable a side by side comparison of biological characteristics of a test tissue as disclosed by Muraca to include the  identifier binding ligands as taught by Chee et al., with a reasonable expectation of success in identifying a bioactive agent at each location in an array that is bound to a target analyte including a target DNA; in mapping changes in the genome from tumors or other tissue samples as compared to control tissue; and/or to create a profile array substrate that communicates with a detector to display an image of the test tissue sample for the identification of gene expression at each location on the tissue array.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
	Applicant’s arguments filed December 28, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) as discussed with Examiner Bunker during the interview of October 7, 2020, Applicant submits that Muraca and Chee fail to teach the use of a positional domain to indicate a location of DNA at a specific location in a tissue section (Applicant Remarks, pg. 14, third full paragraph); (b) Muraca does not include a typical gene microarray, non-overlapping domains, and contains a multitude of donor tissues that are placed in paraffin on a substrate (Applicant Remarks, pg. 15, last full paragraph); and (c) Muraca does not describe a molecular probe is attached to the substrate, nor that the probe comprises both a positional domain and capture domain that are separate, non-overlapping domains; and does not describe the use of the nucleotide sequence of the positional domain to identify the location of DNA in a tissue section (Applicant Remarks, pg. 15, last partial paragraph; and pg. 16, first partial paragraph)
Regarding (a), regarding Applicant’s assertion that Muraca and Chee fail to teach the use of a positional domain to indicate a location of DNA at a specific location in a tissue section, please see the discussion supra regarding the term “tissue section”, what limitations are recited in instant claim 1, and the Examiner’s response to Applicant’s argument regarding indicating a location of DNA at a specific location in a tissue section. Muraca teaches that the array locator allows the user to readily identify a sublocation on the microarray by virtue of unique coordinates, wherein sublocations can comprise any of cells from the brain, eye, heart, liver, etc., wherein the microarray comprises at least sublocations representing differing doses of the expression products of a selected gene or biomolecules such as DNA, mRNA, protein, or a modified, or processed form thereof; and that the placement permits the side-by-side comparison of the biological characteristics of a test tissue at a first location with the biological characteristics of tissues within the microarray (interpreted as identifying the nucleotide sequence of the positional domain indicating the position of the array where the tissue section covered the feature; and indicating the location of DNA at a specific location within the tissue section); and that labels can be coupled to nucleic acid probes, such that by using labeled primers in the amplification process, the sequences are labeled as they are amplified (interpreted as identifying the nucleotide sequence). Chee et al. teach an array including beads having a distinct identifier and a binding ligand, wherein the beads comprise single-stranded nucleic acids as the bioactive agent, such that nucleic acids can be gDNA, cDNA, RNA, or a hybrid; that after the array is made, it is decoded in order to identify the location of one or more of the bioactive agents on the substrate surface; that a correlation of the location of an individual site on the array with the bead or candidate agent at that particular site can be made (interpreted as at the distinct position of the feature on the array where the tissue section covered the feature); and decoding by sequencing (interpreted as identifying the nucleotide sequence of the positional domain). Thus, based on the broadest reasonable interpretation of the claims, the combined references of Muraca and Chee et al. teach all of the limitations of the claims.
Regarding (b), the Examiner is unclear as to Applicant’s argument regarding multiple donor tissues. It is noted that instant claim 1 does not recite a “typical” gene microarray, “non-overlapping domains”, and/or that the array comprises an unembedded tissue slice from a single donor. Thus, the number of donors and/or the particular tissue or tissue preparation is irrelevant.
Regarding (c), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Muraca teaches methods of evaluating a test tissue sample, comprising; providing a profile array substrate, placing a test tissue sample at the first location, reacting the test tissue and the microarray with a molecular probe and comparing the reactivity of the test tissue with tissue samples in the microarray (interpreted as a tissue section comprising cells), where the expression of the gene is the expression of an DNA molecule; and that a “sample” is a material suspected of comprising an analyte including a slice of tissue, or a tissue section such as a section of frozen, paraffin-, or plastic-embedded tissue block (interpreted as a tissue section); and that the substrate comprises an identifier for identifying the microarray on the substrate (interpreted as a positional domain). Chee et al. teach an array including beads having a distinct identifier and a binding ligand, wherein the beads comprise single-stranded nucleic acids as the bioactive agent, such that nucleic acids can be gDNA, cDNA, RNA, or a hybrid; that after the array is made, it is decoded in order to identify the location of one or more of the bioactive agents on the substrate surface; that a correlation of the location of an individual site on the array with the bead or candidate agent at that particular site can be made (interpreted as at the distinct position of the feature on the array where the tissue section covered the feature); and decoding by sequencing (interpreted as identifying the nucleotide sequence of the positional domain). Thus, based on the broadest reasonable interpretation of the claim language, the combined references teach all of the limitations of the claims.


New Objections/Rejections
Objection to Markush Language
Claim 32 is objected to because of the following informalities: Claim 32 improperly states the intended Markush groups such that claim 32 recites, for example, the term “wherein the capture probe comprises deoxyribonucleotides, ribonucleotides, peptide nucleic acids, or combinations thereof”; where the proper format requires use of the term “consisting of” and the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, “wherein the capture probes comprise residues selected from the group consisting of deoxyribonucleotides, ribonucleotides, peptide nucleic acids, and combinations thereof”. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-22 and 24-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending US Patent Application No. 16/876,682.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 24-33 of US Patent Application 16/043,038, and copending claims of the US Patent Applications encompass a method for spatial detection of nucleic acids in a sample comprising an 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2)	Claims 1-22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10774374, issued September 15, 2020.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 16/043,038, and the claims of the US Patents encompass a method for spatial detection of nucleic acids in a sample comprising an array of capture probes comprising a capture domain and a positional domain, and correlating the determined positional domain to the feature on the array.

Claim Rejections - 35 USC § 112 – 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claim 20 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 recites, “the method of claim 1, further comprising determining which genes are identified at the feature on the array”. However, claim 1 from which claims 20 depends does not recite 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
Claims 1-22 and 24-33 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY M BUNKER/
Primary Examiner, Art Unit 1639